ORDER

Entered November 21, 1974. — Reporter.
On order of the Court, defendant-appellant’s application for leave to appeal is considered, and the same is hereby granted. The requirements for a valid guilty plea after June 1, 1973 are set forth specifically in GCR 1963, 785.7. The bench and bar are hereby advised that strict adherence to those requirements is mandatory and that neither substantial compliance nor the absence of prejudicial error will be deemed sufficient. GCR 1963, 785.7(5).
The Court, sua sponte, pursuant to GCR 1963, 865.1(7), reverses the decision of the Court of Appeals and remands the case to the Macomb County Circuit Court for a new trial.
Levin and M. S. Coleman, JJ., dissenting.